Case: 14-1002     Document: 24     Page: 1    Filed: 06/04/2014




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                    IN RE APPLE INC.

                   ______________________

                         2014-1002
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Reexamination
 No. 90/011,287.
                  ______________________

                       ON MOTION
                   ______________________
   Before NEWMAN, RADER, and HUGHES, Circuit Judges.
 NEWMAN, Circuit Judge.
                         ORDER
     The parties jointly move to remand to the United
 States Patent and Trademark Office (PTO) to reconsider
 its rejection of claims 13 and 15-31 of U.S. Patent No.
 5,946,647 (the ’647 patent) in light of this court’s decision
 in Apple Inc. v. Motorola Inc., Appeal Nos. 2012-1548,
 -1549.
     In Apple, this court affirmed the district court’s con-
 struction of “linking actions to the detected structures” in
 the ’647 patent. We agree with the parties that the case
Case: 14-1002         Document: 24    Page: 2    Filed: 06/04/2014



 2                                   IN RE APPLE INC.




 should be remanded to the Board to reconsider its deci-
 sion in light of this construction.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion to remand is granted. This appeal is
 remanded for further proceedings consistent with this
 order.
       (2) Each side shall bear its own costs.

                                     FOR THE COURT


                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk

 s30
 ISSUED AS A MANDATE: June 4, 2014